Citation Nr: 1811565	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-06 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1968 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A videoconference hearing in this matter was held before the undersigned Veterans Law Judge in June 2017. The transcript is of record. 

This case was previously before the Board in August 2017, at which time it was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was remanded in August 2017 to obtain a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disability. Records show that the RO entered a VA examination request on October 2, 2017. An email from October 18, 2017 indicates the examination request was withdrawn because the Veteran had indicated he could not schedule an examination in the next three months due to "job conflict." A Supplemental Statement of the Case was issued in January 2018 stating that the Veteran had failed to report for an examination without good cause. 

As the file indicates that the Veteran could not attend an examination within the next three months because of a conflict with his job, the Board finds it is appropriate to remand to grant the Veteran another opportunity for an examination. The Veteran has been diagnosed with a mental health disorder by VA clinicians and the Veteran did not refuse an examination.  Resolving all doubt in the Veteran's favor, the Board finds that a job conflict was good cause on a one-time basis and that another examination opportunity is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination with a medical professional of sufficient expertise to determine whether the Veteran has a diagnosis of an acquired psychiatric disorder, under DSM-V standards. 
Ensure that the file contains evidence that the Veteran received timely notice of the date, time, and location for the examination and any timely response by the Veteran.

The claims file must be made available to and reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Identify all current acquired psychiatric disorders under DSM-V criteria.

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disability is related to active service?

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Consideration should be given to VA treatment records noting ongoing treatment for insomnia and unspecified anxiety disorder and symptoms of PTSD. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


